IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 BARRY MESSER, INDIVIDUALLY AND AS             : No. 145 EM 2019
 THE ADMINISTRATOR OF THE ESTATE               :
 OF CATHY MESSER, DECEASED,                    :
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 THE GOODYEAR TIRE & RUBBER                    :
 COMPANY,                                      :
                                               :
                     Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 17th day of March, 2020, the Petition for Allowance of Appeal,

treated as a Petition for Review, is DENIED.